ALLEN, J.
1. That part of Section 12603, General Code, which provides what rate of speed shall be presumptive evidence of a speed greater than is reasonable, read in conjunction with the other parts of the section prescribes a rule of conduct.
2. A personal injury was sustained upon February 4, 1923, in an automobile accident within a municipality but outside the business or closely built-up portions thereof. Upon February 4, 1923, Section 12603, General Code, provided that “a rate of speed greater than fifteen miles an hour in the business or closely built-up portion of a municipality, shall be presumptive evidence of a speed greater than is reasonable.” Upon July 26, 1923, an amendment to Section 12603, General Code, became effective, changing the section so as to provide that “a rate of speed . . . more than twenty-five, miles an hour in other portions of a municipality, shall be presumptive evidence of a speed greater than is reasonable.”
An action growing out of the accident was begun in the Court of Common Pleas upon November 13, 1923. Held: That it was not error for the trial judge to charge the jury that the provisions of Section 12603 as they existed upon February 4, 1923, prior to the effeffetive date of the amendment, were to be applied in reaching their verdict.
Judgment affirmed.
Marshall, C. J., Jones, Day, Kinkade, and Robinson, JJ., concur. Matthias, J. concurs in the syllabus.